                        UNITED STATES BANKRUPTCY COURT
                                 District of Delaware
                             824 Market Street, 3rd Floor
                                Wilmington, DE 19801
In Re:                                               )   Bankruptcy Case No.: 18−11736−BLS
Heritage Home Group LLC                              )   Bankruptcy Chapter: 7
      Debtor                                         )
__________________________________________           )
Heritage Home Group LLC                              )
                                                     )
     Plaintiff                                       )   Adv. Proc. No.: 18−50968−BLS
     vs.                                             )
Angelus Furniture Outlet, Inc.
     Defendant                                       )

                                 ORDER SETTING STATUS CONFERENCE



IT IS ORDERED that a Status Conference will be held on 5/12/21, at 10:00 AM in the United States Bankruptcy
Court, 824 Market Street, 6th Floor, Courtroom #1, Wilmington, DE 19801. All parties are directed to attend either
in person or telephonically.


 Plaintiff's Counsel is required to attend the hearing.
 Defendant and/or Defendant's Counsel is required to attend the hearing.




Date: 4/7/21
                                                                              Brendan Linehan Shannon
                                                                                  Bankruptcy Judge




(VAN−460a)
